PER CURIAM.
Objections specified by the appellant to- an accepted composition were referred to the referee, who reported that he found none of them sustained; "whereupon the court, after due hearing, confirmed the composition. The appellant has insisted here, not upon all the objections originally specified, but upon one ground of objection only, viz., that the bankrupts had been guilty of obtaining money on credit upon a materially false statement in writing, made by them to said appellant for the purpose of obtaining credit from it. Bankruptcy Act, §§ 12d (2), 14b (3) (Comp. St. 1916, §§ 9596, 9598).
The evidence before the referee, his report thereon, and a memorandum of the District Judge’s reasons for agreeing with the referee are before us. That on March 27, 1916, the appellant received from the bankrupts a signed statement in writing purporting to be “a copy of our financial statement taken from inventory January 1, 1916,” is undisputed;- also that the appellant, relying thereon, thereafter loaned the bankrupts $20,000 in all, on various- dates from October 2 to December 18, 1916, both inclusive.
A consideration of the evidence before the referee and the District Judge has left us unable to say that they were clearly in error in finding it insufficient to prove said statement materially false and made for the purpose of obtaining credit thereby. We accept the reasoning and Conclusions of the District Judge thereon.
The order of the District Court, confirming the composition, is therefore affirmed, and the appellees recover their costs of appeal.

<©ss>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes-